t c memo united_states tax_court lloyd patterson petitioner v commissioner of internal revenue respondent docket no filed date lloyd patterson pro_se patricia riegger for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 all section numbers refer to the internal_revenue_code in effect for the taxable_year in issue all rule numbers refer to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for the year in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure after concessions the court must decide whether petitioner is entitled to any deductions with respect to his purported rental_activity whether petitioner is entitled to deduct any amount for charitable_contributions and whether petitioner is subject_to limitations under sec_219 on the deduction of an individual_retirement_account contribution some of the facts have been stipulated and are so found petitioner resided in brooklyn new york when his petition was filed for convenience and clarity the findings_of_fact and opinion are combined petitioner failed to file timely his federal_income_tax return after the issuance of the notice_of_deficiency petitioner submitted an executed form_1040 for the taxable_year to the brookhaven service_center on date his filing_status was married filing separate petitioner reported dollar_figure of wage income and dollar_figure of interest_income on his return he claimed schedule a deductions for taxes and charitable_contributions he also claimed a schedule e loss in the amount of dollar_figure relating to a purported rental property petitioner testified that he bought an apartment house in brooklyn new york in date respondent agreed that petitioner owned this building petitioner described the building as rundown but occupied by a few persons when he bought the building the previous owner and tenants had been at loggerheads with regard to services in the building water was leaking from one bedroom to the other and the floors of the bathrooms and kitchens were bad petitioner claimed he worked on the property to make it habitable as indicated below petitioner did not rent the apartments some of the tenants from the prior ownership continued to occupy the building but did not pay rent to petitioner we conclude that the apartment building was not habitable except perhaps for a few squatters in petitioner never collected rent from the squatters because he claimed he would get involved with the landlord and tenants court petitioner never rented any apartments to any legitimate tenants in because he said of the same fears petitioner explained these fears as follows i would be sued by the tenants because i couldn't stop the water that was escaping and going down on the other apartments when neighbors inquired as prospective tenants about an apartment petitioner said i've already got enough trouble with the squatters who threaten to sue me and the position is that the water repairs are being done it will make it difficult for you if you want to rent it in that way give me in writing that you will not sue me i'll be happy to rent to you no one was willing to do so petitioner never collected any rent with respect to the apartment building during and for several years thereafter we find that petitioner never made any serious attempt to rent the apartments respondent contends that petitioner had not yet begun his trade_or_business in respondent argues that petitioner's expenses other than those conceded by respondent are start-up expenses paid in connection with a trade_or_business and may be deductible under sec_195 if and when he begins to operate his apartment building as a business petitioner's rental expenses are deductible under sec_162 or sec_212 only if his use of the property constituted an activity engaged in for profit sec_183 the test to determine whether an activity is engaged in for profit is whether the individual engaged in the activity with the actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer's expectation of earning a profit need not be reasonable but the taxpayer must establish that the activities were continued with a bona_fide profit objective dreicer v commissioner supra 76_tc_759 sec_1_183-2 income_tax regs whether the taxpayer had such an objective must be determined by reference to all the surrounding facts and circumstances and greater weight is given to such facts than to the taxpayer's statement of intent dreicer v commissioner supra the regulations set forth various factors to consider sec_1_183-2 income_tax regs on this record we must conclude that petitioner did not engage in his apartment house activity in for profit within the meaning of sec_162 sec_212 or sec_183 we turn to sec_183 which provides in pertinent part that in the case of an activity which is not for profit the deductions allowable are those allowable without regard to whether or not such activity is engaged in for profit respondent has agreed that petitioner substantiated dollar_figure of mortgage interest_paid in and that this amount is deductible under sec_163 without regard to whether the activity is engaged in for profit and is to be added to his itemized_deductions sec_183 except for this amount respondent is sustained on this issue respondent also disallowed dollar_figure claimed as new york city mortgage recording tax and transfer_tax on petitioner's schedule a these taxes related to the purchase of the apartment house we have concluded that the apartment house is not an activity engaged in for profit these expenses are not currently deductible sec_183 respondent also disallowed a claimed charitable deduction of dollar_figure at trial respondent maintained that petitioner had not substantiated any charitable_contributions petitioner claimed he had a little notebook in which he recorded contributions yet he never put any such document in evidence petitioner testified that i get invited to various churches to hear the preacher or the speaker so i go there i put money in the collection plate it could be a dollar_figure bill it could be dollar_figure or dollar_figure we are not required to accept petitioner's self- serving statements as gospel 87_tc_74 nevertheless we believe petitioner went to churches and made contributions to those churches where the court is satisfied that the taxpayer is entitled to some deduction but where the records are inadequate to establish the amount of the deduction the court may make an approximation of the amount of the deduction 39_f2d_540 2d cir in such cases we are cautioned to bear heavily against the taxpayer whose inexactitude is of his own making cohan v commissioner supra pincite we find that petitioner is entitled to deduct dollar_figure as a charitable_contribution respondent has conceded that petitioner made a dollar_figure contribution to an individual_retirement_account ira respondent contends that this ira contribution is subject_to the limitation set forth in sec_219 in general a taxpayer is entitled to deduct the amount he contributes to an ira although the deduction allowable for any taxable_year may not exceed the lesser_of an amount equal to the compensation includable in the taxpayer's gross_income or dollar_figure sec_219 the maximum amount that may be deducted is further limited where the taxpayer or the spouse of a taxpayer is an active_participant in certain retirement plans sec_219 sec_219 defines active_participant as an individual a who is an active_participant in-- i a plan described in sec_401 which includes a_trust exempt from tax under sec_501 ii an annuity plan described in sec_403 iii a plan established for its employees by the united_states by a state or political_subdivision thereof or by an agency_or_instrumentality of any of the foregoing iv an annuity_contract described in sec_403 or v a simplified_employee_pension within the meaning of sec_408 or b who makes deductible contributions to a_trust described in sec_501 the determination of whether an individual is an active_participant shall be made without regard to whether or not such individual's rights under a plan trust or contract are nonforfeitable an eligible_deferred_compensation_plan within the meaning of sec_457 shall not be treated as a plan described in subparagraph a iii there is no evidence and not even a suggestion in the record that petitioner was an active_participant for purposes of the sec_219 limitation yet respondent contends that petitioner's deduction is subject_to sec_219 respondent is wrong petitioner is entitled to deduct his dollar_figure ira contribution in full petitioner though he had income of at least dollar_figure in did not timely file a federal_income_tax return for there was no extension requested by petitioner nor granted by the internal_revenue_service petitioner's return was due on date after the notice_of_deficiency was issued petitioner submitted a signed form_1040 for on date sec_6651 imposes an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing previously granted unless such failure was due to reasonable_cause and not willful neglect 50_tc_164 petitioner bears the burden of showing reasonable_cause fischer v commissioner supra petitioner presented no credible_evidence as to why he failed to timely file a federal_income_tax return for the year in issue respondent acknowledges that petitioner is entitled to a withholding credit of dollar_figure thus we find that petitioner is liable for an addition_to_tax under sec_6651 of percent of the amount required to be shown on the return as tax reduced by the dollar_figure credit petitioner raised a claim for litigation costs in his petition this was improper rule sec_34 decision will be entered under rule
